DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Japan on 19 March 2019. It is further noted that Applicant has already filed a certified copy of the JP2019-050980 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 January 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Vehicle Exterior Environment Monoscopic and Stereoscopic Based Detection Apparatus).
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a ‘distance image generator configured to generate a plurality of distance images’, a ‘vehicle detector configured to detect a target vehicle’, a ‘search processor configured to perform searching of a target vehicle’, a ‘vehicle width calculator configured to calculate a vehicle width’, a ‘predictor configured to predict a position of a target vehicle’ in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, each of recited elements, a ‘distance image generator’, a ‘vehicle detector’, a ‘search processor’, a ‘vehicle width calculator’ and a ‘predictor’ correspond with hardware executing software instructions as disclosed in Applicant’s specification (fig. 1; p. 6:17-21, “The processor 20 may include, for example, a central processing unit (CPU) that executes programs, a random access memory (RAM) that temporarily stores processing data, and a read only memory (ROM) that stores programs. The processor 20 may include a distance image generator 21, a preceding vehicle detector 22, a search processor 24, a vehicle width calculator 25”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-19 are allowed.
The present invention relates to a vehicle exterior environment detection apparatus based on a plurality of monoscopic and stereoscopic images comprising vehicle width information.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Kido et al (US 2018/0321030 A1) discloses the claimed: vehicle exterior environment detection apparatus (Kido: fig. 1, ‘image processing device’ 10, ‘stereo camera device’ 11 (combination of elements 10 and 11 interpreted as claimed apparatus); [0030], “The image processing device 10 is a device that recognizes the environment outside the vehicle on the basis of the image information of an image-capturing target region in front of the vehicle V”) comprising: a distance image generator configured to generate a plurality of distance images on a basis of a plurality of stereo images (Kido: figs. 1-2, ‘stereo camera device’ 11; fig. 7, illustrating ‘image processing unit’ 52’ comprising a ‘left image obtaining unit’ 502’ and a ‘right image obtaining unit’ 501’ as input to a ‘parallax information unit’ 503’ (since parallax indicates a distance in pixel units, Kido’s ‘parallax information unit’ is interpreted as a distance image generator); [0008], stereo camera providing stereo images), the plurality of distance images including a first distance image, a second distance image, and a third distance image, the plurality of stereo images including a first stereo image, a second stereo image, and a third stereo image, the first stereo image, the second stereo image, and the third stereo image being captured at timings different from each other and each including a left image and a right image (Kido: fig. 7; [0009], disclosing the generation of a plurality of parallax/distance images derived from a plurality of stereo images for at least a first image frame and a second image frame (please note, also teaches the use of said parallax/distance images to determine a relative speed of vehicle objects between image frames captured at different times/timings), [0030], recognition of environment outside a vehicle based on image information captured in ‘time-series’ (e.g., continuously), which implies the generation of, at least, a third parallax/distance image from a third stereo image obtained at a time/timing different from the first stereo image and the second stereo image); and a vehicle detector configured to perform a detection of a target vehicle on a basis of each of the plurality of distance images (Kido: fig. 3, ‘parallax information obtaining unit’ 103 (distance image generator) → ‘vehicle detection unit’ 107; [0040], “the parallax information obtaining unit 103 calculates parallax by using the right image and the left image obtained by the right image obtaining unit 101 and the left image obtaining unit 102, and thereby generates a parallax image (parallax information) ... the vehicle detection unit 107 derives current position information (position information in the images) of a vehicle present in the images and thereby performs detection/recognition of the vehicle”), while
 Kikazawa S. (JP 2003061075 A) teaches a search processor configured to perform searching of a target object on a basis of a left image and a right image included in each of a plurality of stereo images, and select, as a selected image, one of the left image and the right image on a basis of a  result of the searching (Kikazawa: [0004-], “the stereo image processing has a problem that the amount of calculation is very large and the processing takes time ... The present invention solves such a conventional problem … A three-dimensional recognition means for recognizing an object existing in the imaging space and an object existing in the imaging space using two-dimensional information calculated from an image of one of the plurality of imaging means It comprises a two-dimensional recognition means and a recognition unit selection means for selecting which of the three-dimensional recognition means and the two-dimensional recognition means is to be recognized from a predetermined condition. With such a configuration, the recognition is performed only by the process selected under the predetermined condition, so that the calculation amount of the image processing can be reduced. Here, the predetermined condition for the recognition section selecting means to recognize is that the three-dimensional recognition means is selected until the distance to the object reaches the predetermined distance, and the distance to the object exceeds the predetermined distance. Select a two-dimensional recognition means, select a three-dimensional recognition means until an object is detected, select a two-dimensional recognition means when an object is detected, or when the size is larger than the predetermined size, the three-dimensional recognition means is selected, and when the size is smaller than the predetermined size, the two-dimensional recognition means is selected”).
In addition, Anthony et al (‘Vision Based Vehicle Detection: A Literature Review’) teaches a vehicle width calculator configured to calculate an image width of the target vehicle in each of a plurality of distance images (Anthony: section ‘vehicle detection overview’, p. 3129, “Binocular-vision methods typically recognize vehicles in a bottom-up manner. They use techniques such as ego-motion compensation, 3D tracking feature points, static and moving points differentiation, and then associating moving points with moving objects” (recognize vehicles in plurality of distance images), section ‘feature extraction’, p. 3129, “HOG is one of the popular ways of deriving descriptor for a bounding box of an object” (bounding box comprises width information)), and calculate an image width of a target vehicle in a monocular image (Anthony: section ‘vehicle detection overview’, p. 3129, “Monocular vehicle detection relies on feature extraction-classification approach” (recognize vehicles in monocular images), section ‘feature extraction’, p. 3129, “HOG is one of the popular ways of deriving descriptor for a bounding box of an object” (bounding box comprises width information)), which when combined with Kido/Kikazawa discloses a vehicle width calculator configured to calculate, as a first vehicle image width, an image width of the target vehicle in each of the plurality of distance images, and calculate, as a second vehicle image width, an image width of the target vehicle in the selected image of each of the plurality of stereo images.
Further, Hirooka et al (JP 4961234 B2) discloses a predictor configured to predict a position of a target object (Hirooka: [0022], “the mapping of the subject between frames was performed by evaluating the degree of matching of the two-dimensional features, but the subject position in the current frame is predicted based on the subject information of the previous frame, and the optical flow and optical flow are performed”).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “a predictor configured to predict a position of the target vehicle in the left image and the right image included in the third stereo image, on a basis of the first vehicle image width calculated on a basis of the first distance image and the second vehicle image width calculated on a basis of the selected image of the second stereo image”.
As per independent claim 19, this claim is also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Yeredor et al (US 2009/0033745 A1; multiplexing of monoscopic and stereoscopic image signals from video sources covering a scene, [0028]); Kim et al (‘Vision-based Vehicle Detection and Inter-Vehicle Distance Estimation’, 12th International Conference on Control, Automation and Systems, pp. 625-629, 2012; vehicle detection and distance estimation using width-based features); Dagan et al (US 2015/0085119 A1; time to collision monitoring of environment surrounding an automobile); Anthony et al (‘Vision Based Vehicle Detection: A Literature Review’, Intl. J. of Applied Engineering Research, 11(5), pp. 3128-3133, 2016; stereo/binocular and monocular width-based vehicle detection and tracking).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611